Exhibit 10.1

 

 

Sam Nunn and Maria Elena Lagomasino

 

 

February 15, 2018

 

 

Mr. Muhtar Kent

The Coca-Cola Company

 

Dear Muhtar,

 

On behalf of the entire Board of Directors, we wish to thank you for your
outstanding service as Chairman of the Board.  The Board and management continue
to benefit from your deep knowledge of the business and your strong
relationships with bottling partners worldwide.

As you continue in your role as Chairman of the Board, your base salary will
continue to be $1,000,000. Your annual incentive target will remain the same
until such time as the Compensation Committee of the Board of Directors
otherwise determines. Future long-term incentive awards, if any, will be solely
at the discretion of the Compensation Committee and would reflect your duties at
that time. You continue to remain eligible for benefits and programs on the same
terms as are in place today. You are expected to continue to meet your current
share ownership guideline of eight times your base pay.

 

On behalf of the Board of Directors, thank you for all of your many
contributions, and we look forward to future success for our Company.

 

 

Sincerely,

 

 

/s/ Sam Nunn /s/ Maria Elena Lagomasino Sam Nunn Maria Elena Lagomasino Lead
Independent Director Chairman of the Compensation Committee

 



 

